Citation Nr: 0417852	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  


Procedural history

The veteran served on active duty from April 1965 to November 
1969. 

In November 2001, the RO received the veteran's claim of 
entitlement to service connection for asbestosis.  In a March 
2002 rating decision, the RO denied the claim.  The veteran 
disagreed with the March 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
July 2002.  

The Board notes that the veteran filed a previous claim of 
entitlement to service connection for asbestosis in October 
1999.  In an April 2000 rating decision, the veteran's claim 
was denied by the RO on the basis that it was not well 
grounded.  The Veterans Claims Assistance Act of 2000 
(discussed below) eliminated the concept of a well grounded 
claim.  In Glynn v. Brown, 6 Vet. App. 523, 528 (1994), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a decision that a claim was not well 
grounded or that new and material evidence was not submitted 
is a denial that there is a claim; it is not a final denial 
or disallowance of a claim."  Accordingly, it is not 
necessary that the veteran reopen his claim by satisfying 
requirements pertaining to the submission of new and material 
evidence.  Cf. 38 U.S.C.A. § 5108 (West 2002).  

The veteran failed to report for a personal hearing which was 
scheduled to be conducted before a Veterans Law Judge in 
Washington, D.C. in May 2004.  To the Board's knowledge, the 
veteran has offered no explanation as to why he was unable to 
appear and he has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2003) [failure to appear for a scheduled 
hearing is treated as a withdrawal of the claimant's request 
for a hearing].  




FINDINGS OF FACT


1.  There is no competent or credible evidence of in-service 
pulmonary disease or injury, to include asbestos exposure.

2.  Competent medical evidence does not reveal that the 
veteran's claimed pulmonary disorder is causally related to 
an injury or disease incurred in military service, to include 
asbestos exposure.


CONCLUSION OF LAW

A pulmonary disorder was not incurred as a result of the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a pulmonary disorder, to include asbestosis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA. The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the March 
2002 rating decision, by the May 2002 statement of the case 
(SOC), and by the September 2002 and November 2002 
supplemental statements of the case (SSOCs) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
January 2002, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter discussed what the evidence must show to establish 
entitlement to service connection.  It also detailed evidence 
that is specifically pertinent to claims involving asbestos 
exposure, such as information concerning the veteran's post 
service occupational and smoking history.  The letter also 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board finds that 
this document properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that, even though the letter requested a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The fact that the veteran's claim was adjudicated by the RO 
in March 2002, prior to the expiration of the one-year period 
following the January 2002 notification of the veteran of the 
evidence necessary to substantiate his claim, does not render 
the RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from Dr. L.A. 
and Dr. J.B. in January 1993, in connection with a nonservice 
connected pension claim.  The RO requested and obtained those 
records.  The veteran has also identified treatment at 
various VA Medical Centers, and the RO has requested and 
obtained those records as well as his service medical 
records.  The veteran submitted records from Dr. L.J.C. and 
Dr. R.A.H. in January 2002.  At that time, he stated that VA 
had all of his records pertaining to his pulmonary claim.  In 
July 2002, the veteran submitted records of treatment at 
Copley Hospital and Dreyer Medical Clinic.  The veteran also 
submitted records from Dr. K.C.L. and Dr. P.C. and records 
from an admission at Bethany Hospital.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran is in receipt of disability benefits from the 
Social Security Administration (SSA), and he has submitted a 
copy of the disability determination.  However, under the 
circumstances here presented, obtaining records pertaining to 
the veteran's receipt of disability benefits from SSA is not 
necessary.  There is no basis in the record for believing 
that SSA records would be supportive of the veteran's claim, 
and the veteran does not appear to so contend.  See Brock v. 
Brown, 10 Vet. App. 155, 161 (1997).  The veteran signed a 
release for employment information from SSA in January 2002; 
however, that release was specifically directed at work 
records and did not mention records pertinent to his 
disability determination.  Moreover, as will be discussed in 
more detail below, the outcome of this case turns on what 
happened in service and on the credibility of the veteran's 
statements concerning exposure to asbestos in service.  There 
is no indication that the veteran's SSA records would assist 
in that determination.

The Board has considered whether an additional VA examination 
and opinion is warranted in this case.  As stated above, the 
VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, in the 
absence of evidence of an in-service injury or disease upon 
which a medical examiner could base a nexus opinion, any such 
opinion would not aid the Board in its decision or benefit 
the veteran.  Under the circumstances presented in this case, 
a remand for such examination and opinion would serve no 
useful purpose because such examination is not "necessary".  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 USCA 
§ 5103A(a)(2).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he 
wanted a Travel Board hearing to be conducted at his the 
local VA office.  In December 2003, the RO was notified that 
the veteran had requested a in-person hearing to be conducted 
in Washington, D.C. instead of a Travel Board or 
videoconference hearing.  A hearing was scheduled for May 
2004, but as discussed in the Introduction the veteran did 
not appear for that hearing.  The veteran's representative 
has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).



Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

VA Manual M-21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander. 

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers. 

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that M21-1, 
Part VI, § 7.68(b)(2) does not create a presumption of 
exposure to asbestos for any class of veterans.  Rather, M21-
1 suggests that asbestos exposure is a fact to be determined 
from the evidence.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
Medical-nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the a current diagnosis, the Board notes that 
the veteran has been diagnosed with asbestosis, as well as 
several other pulmonary disorders including: chronic 
obstructive pulmonary disease (COPD) and bronchopulmonary 
aspergillosis, asthma, reactive airway disease, hemoptysis, 
obesity hypoventilation syndrome, bronchitis and pneumonia.  
A specific diagnosis of asbestosis was provided by Dr. L.J.C. 
in November 1998.  

While the precise identity of the veteran's pulmonary 
disorder is not entirely clear, the veteran has not limited 
his claim to any particular disorder, and the evidence is 
overwhelming that he suffers from at least one, if not 
several, pulmonary diagnoses.  Accordingly, the first Hickson 
element is met.

With respect Hickson element (2), disease or injury in 
service, the veteran's service medical records do not show 
any mention of respiratory symptoms or other references to a 
pulmonary illness in service.  At separation, the veteran was 
found to have normal lungs and chest.  He reported that he 
had no history of asthma or shortness of breath or chronic 
cough.  Indeed, the veteran has repeatedly stated that he 
experienced no respiratory symptoms until 1983-1985, 
approximately 15 years after service.  Thus, there was no 
pulmonary disease in service, and the veteran does not so 
contend.  

Turning to the crucial matter of in-service injury, it is the 
veteran's contention that he was exposed to asbestos in 
service.  He contends that, while in the U.S. Air Force, he 
worked with engines and aircraft parts known to contain 
asbestos.  In a July 2002 statement, the veteran described 
his duties as hosing down used aircraft parts and packing 
them in boxes.  He further contends that the warehouse in 
which he worked was "full" of asbestos.  

There is no official service department documentation to 
support or contradict the veteran's claim of exposure to 
asbestos in service.  The veteran's service records show that 
he was an inventory management specialist.  While such a 
specialty is clearly consistent with his descriptions of his 
duties in service, in and of itself such specialty does not 
establish that exposure to asbestos actually occurred.  
Nothing in the veteran's service records indicates exposure 
to asbestos.  

While the DVB Circular notes that occupations involving 
asbestos exposure include, among others, construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, there is no documentary evidence 
that the veteran was actually involved in such work while in 
service.  

Of course, in the determination of what occurred during 
service, lay testimony from the veteran or others who served 
with the veteran can constitute probative evidence, if the 
person offering such testimony is competent as to the matters 
at issue and if the statement is otherwise credible.  When 
viewed in isolation, the veteran's contentions concerning his 
specific duties, the materials he worked with in service and 
the presence of asbestos in his work environment appear 
plausible and they are certainly within the veteran's 
competence to observe and report.  However, the Board does 
not view such evidence in isolation, but in the context of 
all the evidence of record.  See 38 U.S.C.A. §§ 5107(b), 
7104(a) (West 2002).  

In analyzing the veteran's claim, the Board notes initially 
that the Court has stated as follows: "It is the duty of the 
[Board] as the factfinder to determine the credibility of the 
testimony and other lay evidence."  Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  The Board is obligated under 38 
U.S.C.A. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  The Board has the authority to 
"discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

Here, the Board finds it significant that the veteran's 
account regarding asbestos exposure has changed on several 
occasions since he was first diagnosed with a pulmonary 
disorder.  The veteran was first diagnosed with a pulmonary 
disorder in 1983.  Following that diagnosis, for years the 
veteran consistently attributed his symptom to occupational 
chemical exposure.  A July 1985 evaluation from Dr. K.C.L. 
shows the veteran's account of exposure to fumes in the air 
at his workplace.  Those fumes were said to be from 
hydrochloric acid.  A September 1985 letter from Dr. K.C.L. 
further states that, "I feel your problem may be work-
related, as you give no history of chronic childhood problem 
or past asthma and have worked with fumes such as 
hydrochloric acid in the plating department per your 
history."

The record contains a copy of a workers compensation 
settlement agreement dated in June 1988.  That agreement 
shows that the veteran received compensation for a pulmonary 
disease, claimed as being due to exposure on the job to 
chemical fumes.

The veteran filed a claim for VA non service-connected 
pension benefits in November 1987, listing COPD as the basis 
for the claim.  However, the veteran did not assert that any 
injury or disease in service was responsible for the COPD and 
he did not allege exposure to asbestos in service.  It 
appears that the veteran attributed his pulmonary disorder 
solely to non service-connected, post-service employment 
related factors.  

The veteran has recently changed stories, coincident with his 
claim for monetary benefits from VA.  He now claims that his 
pulmonary problems are due to asbestos exposure, not post-
service occupational exposure as he had previously in 
connection with his workers compensation claim.   The veteran 
attempted to explain this discrepancy in January 2001, 
stating that, although he knew he had a pulmonary disorder, 
he did not know that he had an asbestos related-illness prior 
to a November 1998 examination by Dr. R.A.H. and opinion by 
Dr. L.J.C.  

The Board notes that it is true that Dr. R.A.H. provided the 
first diagnosis of asbestosis in November 1998.  However, 
that diagnosis was based on information provided by the 
veteran that he had been exposed to asbestos at his job at 
the Alabama Dry Dock from January 1970 to December 1972, 
after service.  In-service asbestos exposure was not 
mentioned.  

Also of record is an August 1999 letter which discussed an 
asbestos settlement offer from Metropolitan Life Insurance 
Company.  The veteran had applied for monetary compensation 
due to asbestos exposure, listing exposure to asbestos during 
his employment at Alabama Dry Dock.  However, the veteran was 
notified by means of the August 1999 letter that the 
requirements of that particular settlement offer were that he 
must have been exposed to asbestos prior to 1969.  The 
veteran worked at Alabama Dry Dock from 1970 to 1972.  It was 
only then that the veteran began alleging exposure to 
asbestos in the Air Force from 1966 to 1969, within the 
period required for the settlement.  The veteran's initial 
claim for VA benefits due to purported asbestos exposure 
quickly followed, in October 1999. 

It appears that the veteran had been specifically asked about 
asbestos exposure on prior several past occasions.  In a June 
1985 treatment record from the Dreyer Medical Clinic, the 
veteran reported no exposure to asbestos in his work.  In a 
1987 VA clinical record, the veteran reported no asbestos 
exposure.  Similarly in a May 1988 medical record, the 
veteran reported no asbestos exposure, but positive for 
chemical exposure.  And in a May 1988 progress note, the 
veteran reported "no asbestos."

Thus the implication from the veteran's January 2001 
statement was that the subject of asbestos exposure had never 
come up prior to the November 1998 diagnosis of asbestosis.  
This is simply not true.  Indeed, the evidence shows that the 
veteran had been asked about asbestos exposure repeatedly and 
had answered in the negative.  Moreover, when he first stated 
that he had been exposed to asbestos, he attributed it to his 
post-service employment in a shipyard, not to his work in the 
service.  

An overview of the veteran's presentations over the years 
shows the following: 
(1) in connection with his workers compensation claim, he 
contented that occupational chemical exposure caused his 
pulmonary problems while denying asbestos exposure; (2) he 
then contended in the context of a lawsuit against a former 
employer that post service on-the-job asbestos exposure 
caused asbestosis, with no mention being made of in-service 
asbestos exposure; and finally, when he was informed that his 
lawsuit was out of time, (3) he quickly filed a claim for VA 
monetary benefits, for the first time alleging asbestos 
exposure during service.  It is abundantly clear that the 
veteran tailored his presentation to the forum in which he 
was seeking monetary benefits at the time.  

The fact that the veteran followed a fifteen-year course of 
treatment for pulmonary disorders without ever reporting 
asbestos exposure in service does not in itself render his 
current account incredible, although the Board considers it 
strong evidence against the claim.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].  However, such a delayed report is not the only 
problem with respect to the veteran's statements.  The Board 
finds most disturbing that the veteran repeatedly denied 
asbestos exposure and consistently attributed his symptoms to 
occupational chemical exposure while pursuing a workers 
compensation award, then modified his account to allege post 
service occupational asbestos exposure in conjunction with 
his application for an asbestos settlement, and then modified 
his account once again and applied for VA benefits when 
informed that pre-1969 exposure was required to meet the 
terms of that settlement.  These repeated changes in the 
veteran's account, corresponding to the various requirements 
for financial compensation, fatally impair the credibility 
the Board attaches to his statements.  

Moreover, in weighing the conflicting evidence provided by 
the veteran at various times, the point in time in which the 
evidence was created is important because a recounting of an 
event which is closer to the time that event occurred is 
naturally less likely to be diluted by the shortcomings of 
human memory.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Thus, the Board places 
far greater weight on the 1985, 1987 and 1988 clinical 
reports in which the veteran reported no exposure to asbestos 
than it does on his recently revised statements to the 
contrary, which he has proffered in connection with his claim 
for VA monetary benefits.  Furthermore, because the veteran 
was seeking medical treatment, it seems likely that he would 
answer questions concerning asbestos exposure carefully and 
accurately so that his physicians would have a fully-informed 
history of the injury and provide appropriate treatment.

In contrast, the veteran's recent story of in-service 
asbestos exposure has been presented in connection with his 
claim for VA monetary benefits.  Self serving statements are 
to be expected in connection with claims, and such statements 
are not necessarily suspect.  However, the Board may properly 
consider the personal interest a claimant has in his or her 
own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); 
and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  In this 
case, there exists very powerful evidence, in the form of the 
veteran's prior contradictory statements, which causes the 
Board to disbelieve his current claim of in-service asbestos 
exposure.  Minus the veteran's statement as to in-service 
asbestos exposure, the record contains nothing to show that 
the veteran was exposed to asbestos in service.  

[The Board observes in passing that, according to the DVB 
Circular, the veteran's account of working in a shipyard 
after service is precisely the kind of work that is 
associated with asbestos exposure, and thus provides 
persuasive evidence that his post-service job history 
accounts for any claimed asbestos exposure.]  

The veteran submitted the results of an internet search dated 
September 1999.  This appears to show the details of an Air 
Force request for proposals for removal of asbestos from 
aircraft hangers.  The Board has considered whether this 
excerpt supports the veteran's claim.  However, the fact that 
there are Air Force facilities containing asbestos does not 
show that the veteran worked in such a facility decades ago, 
nor does it show even if he did work in such a facility that 
he was actually exposed to asbestos.  The document is general 
in nature and does not address the specifics of the veteran's 
contentions.  The veteran, himself, has not contended that he 
engaged in the removal of asbestos.  Therefore, the Board 
places no weight of probative value on the request for 
proposal submitted by the veteran.  

Finally, the Board observes that the provisions of the DVB 
Circular, discussed above, do not assist the veteran.  In 
fact, as discussed above the DVB Circular does not establish 
any presumption of asbestos exposure in veterans; it is up to 
the Board to draw such conclusion from the evidence.  See 
Dyment, supra.  In this case, the Board has found the 
veteran's recent statements concerning purported in-service 
asbestos exposure to be patently false in light of the entire 
record, which shows a history of forum shopping and constant 
revisions in his story.

In short, the probative evidence of record does not support 
the veteran's claim that he was exposed to asbestos during 
service.  The Board finds that the second Hickson element is 
not met.  The veteran's claim fails on that basis.

With respect to the third Hickson element, a medical nexus, 
the only evidence that is potentially supportive of a nexus 
to service comes from a September 2002 letter from Dr. P.C.M.  
That letter states in total, "[t]his is to verify that the 
above is under my care.  His examination suggests that his 
illness began in 1966 while in the military."  Dr. P.C.M. 
did not explain how an examination could result in a finding 
of the date of onset of an illness.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators. . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that the September 2002 letter from Dr. 
P.C.M., which is the soul of brevity, does not identify the 
illness purported to have begun in the military, nor does it 
provide any clue by which the Board might reasonably presume 
that he is even discussing the veteran's pulmonary disorder.  
Moreover, to the extent that the Board can divine that Dr. 
P.C.M. was referring to a pulmonary illness, the letter is 
clearly contradicted by the other medical evidence of record.  
Dr. P.C.M. states that the veteran's "illness" began in 
1966, not simply that he was exposed at that time.  The Board 
notes that the service medical records do not show any 
mention of respiratory symptoms or other references to a 
pulmonary illness in 1966 or at any time during service.  
Moreover, the veteran has repeatedly stated that he 
experienced no respiratory symptoms until 1985, over fifteen 
years after service, and this is consistent with the medical 
records in the file.  In addition, the Board notes that Dr. 
P.C.M.'s letter includes no clinical findings, no discussion 
of the veteran's medical history or his current complaints; 
nor does it provide any reasoning for the ultimate 
conclusion.  

The Board is left to conclude that Dr. P.C.M.'s account is 
based on the veteran's statements, which the Board has found 
to be not credible.  As such the Board accords it little 
weight of probative value.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].  A medical opinion is 
inadequate when it is unsupported by clinical evidence, Black 
v. Brown, 5 Vet. App. 177, 180 (1995), and an examiner's 
impression based upon an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

Other evidence points to a post-service cause for the 
veteran's current pulmonary disorder.  A September 1985 
opinion by Dr. K.L. states that "I feel your problem may be 
work-related, as you give no history of chronic childhood 
problem or past asthma and have worked with fumes such as 
hydrochloric acid in the plating department per your 
history."  Moreover, Dr. L.J.C. provided an opinion that 
"the reading of the chest X-ray and the recorded 
occupational history of exposure to asbestos are consistent 
with asbestosis."  Dr. L.J.C.'s opinion was based on 
information provided by Dr. R.A.H. in November 1998, which 
listed the veteran's dates of exposure as January 1970 to 
December 1972 during his employment at Alabama Dry Dock.  
While these opinions also suffer from an apparent reliance on 
the veteran's changing account of his medical history, and 
they differ as to etiology, neither purports to relate the 
veteran's pulmonary disorder to his military service.  The 
Board can identify no other medical evidence which makes such 
a connection, and the veteran has identified none.

In sum, the primary evidence in support of the veteran's 
claim comes from his own contentions.  However, it is now 
well established that although he is competent to report on 
his symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In short, element (3), medical nexus, has also not been 
satisfied, and the veteran's claim fails on that basis also.

In summary, because two of the elements necessary for service 
connection have not been met, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's pulmonary disorder resulted from a disease or 
injury incurred in active service, to include asbestos 
exposure.  The veteran's claim of entitlement to service 
connection for a pulmonary disorder is therefore denied.


ORDER

Service connection for a pulmonary disorder to include 
asbestosis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

